DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1A and 2A (Claims 1-2, 4-7, 9-12) in the reply filed on 12/11/20 is acknowledged.  The traversal is on the ground(s) that Claim 1 is a generic system claim that includes both methods depicted in figures 2 and 8, and therefore Claim 5 should be examined, though it reads on Fig 8. and Species 2B.  This is not found persuasive because while the system of claim 1 (Species 1A) may be used to perform both of the methods shown in figures 2 and 8 (species 2A and 2B), both methods are distinct embodiments and are not generic. Paragraph 0066-0069 of the Specification also clearly refer to figure 8 as a distinct embodiment. Because Claim 5 is not a generic system claim (the data processing unit collects parameters at a specific evaluation state) and reads on a non-elected species (Species 2B) the claim is withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
The status of the claims will be as follows: Claims 1-2, 4, 6-7, 9-12 will be examined. Claims 3, 8, 19-37 are canceled, and 5, 13-18, 38-42 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “respiration monitoring unit”, “inflation/deflation control unit” and “data processing unit” in claim 1, 4, 6, 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that paragraph 0030, 0031 and 0042 provide the corresponding structure, such as a CPU and processor executing instructions and a flow sensor.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 6, 7, 9-12 recite “the apparatus” in the preamble. Examiner assumes the Applicant is referring to “the airway status evaluation apparatus” recited in claim 1.
Claim 4 recites “the evaluation state” in line 1 and then recites “the two evaluation states” in line 4. This discrepancy makes the claim unclear. As best understood by the Examiner, the evaluation state refers to two states: 1) a state in which the cuff is maintained at a predetermined pressure before deflation and 2) a state in which the cuff is completely deflated. If so, Examiner suggests amending the claim as described above, and further amended the limitation in line 4 to “the two states”. 
Claim 4 recites “collects the value of the respiration parameter”. Examiner notes that Claim 1 recites that the data processing unit “collects the respiration parameter”. It is unclear which function the data processing unit performs. Does it collect the parameter or the value of the parameter?
Claim 4 recites “the respiration parameters” in line 4. There is insufficient antecedent basis for this limitation. Examiner notes that Claim 1 only recites “respiration parameter” (singular). Related to the suggestion above, Examiner suggests rewording the limitation to read “….collects the respiration parameter from each of the two states”.
Claim 4 recites “an average value of measured…” in the last two lines. It is unclear which this limitation means. Examiner assumes the limitation to be  “an average value of values measured…”
Claim 4 and 6 recite “the airway status evaluation procedure”. There is insufficient antecedent basis for this limitation. 
Claim 6 recites “the predetermined pressure”. There is insufficient antecedent basis for this limitation. 
Claim 9 (10-11 by dependency) recites “a visualized graph of a pharynx of the patient inserted by the tracheal tube”. It is unclear what this limitation means. Examiner assumes the limitation to read “a visualized graph of a pharynx of the patient with the tracheal tube inserted”.
Claim 9 (10-11 by dependency) recites “a visualized graph of a pharynx of the patient inserted by the tracheal tube”. It is unclear what a visualized graph of a pharynx is.
Claim 9 and 10 (11 by dependency) recites “a cuff form”. It is unclear what this means. Based on the figures and the Specification, Examiner assumes that the Applicant is referring to a changing graphic that shows the cuff in different inflation/deflation states.
 Claim 9 (10-11 by dependency) recites “an airway form”. It is unclear what this means. Based on the figures and the Specification, Examiner assumes that the Applicant is referring to a changing graphic that shows the airway shape as the cuff in different inflation/deflation states.
Claim 11 recites “the airway status evaluation”. There is insufficient antecedent basis for this limitation.
Claim 11 recites “the evaluation”. There is insufficient antecedent basis for this limitation.
Claim 12 recites “a tracheal tube”, “a cuff” and “an inflation tube”. Examiner notes that these items are previously recited in claim 1. Are these in addition to the “tracheal tube”, “cuff” and “inflation tube” recited in claim 1?
Claim 12 ends with “to introduce air”. It is unclear where or to whom air is introduced. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch et al. (WO 2013/102905 A1 – cited by Applicant), hereinafter Deutsch.
Regarding Claim 1, Deutsch teaches: An airway status evaluation apparatus (figure 1A), comprising: a respiration monitoring unit to monitor a respiration parameter of a patient (page 4 lines 25-30; flow measuring device; or CO2 monitor page 25 line8-10); an inflation/deflation unit, comprising 
Regarding Claim 2, Deutsch  teaches: The apparatus of claim 1, wherein the apparatus further comprises a pressure sensor, connected to the cuff, and a signal output end of the pressure sensor is electrically connected to the inflation/deflation control unit (page 24 lines 22-32).  
Regarding Claim 6, Deutsch teaches: The apparatus of claim 1, wherein the inflation/deflation control unit controls the inflation/deflation unit to inflate the cuff to the predetermined pressure after the airway status evaluation procedure is finished (page 8 lines 14-16; identified variations of a breathing pattern can be determined from the leak test; pages 25-28).  
Regarding Claim 7, Deutsch teaches: The apparatus of claim 1, wherein the respiration parameter monitored comprises any one of a tidal volume, a respiratory flow rate, an airway pressure, a carbon dioxide content, and a chemical indicator content (page 25-28, Co2 monitor, flow rate, or pressure data). 
Regarding Claim 12, Deutsch teaches: The apparatus of claim 1, wherein the apparatus further comprises a tracheal tube (element 102, tracheal tube) comprising a catheter (element 106e), a cuff (tube 102 with cuff 210) and an inflation tube (element 106c, inflation line), the cuff surrounding an outer face of an end of the catheter (figure 1A shows the catheter 106e introduced in the main lumen in the tube; page 33 line 20 – page 34 line 5 – shallow suctioning using 106e just past the distal end of the tube, this the cuff would surround the outer face of an end of the catheter in such a configuration) , and the inflation tube having one end connected to the inside of the cuff (inflation line 106c connects to cuff via inflation lumen 212, figure 2C), and the other end used to introduce air (Examiner notes that this limitation represents intended use; proximal end of inflation line 106c is used to inflate the cuff by introducing air; page 24 lines 25-32; pump introduces air into line 106c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Khemani et al. (US 2017/0188886 A1), hereinafter Khemani.
Regarding Claim 4, Deutsch teaches: The apparatus of claim 1. Deutsch does not explicitly mention the details of the evaluation state (i.e. wherein the evaluation state refers to a state in which the cuff is maintained at a predetermined pressure before deflation and a state in which the cuff is completely deflated; the data processing unit collects values of the respiration parameters respectively in the two evaluation states from the respiration monitoring unit after the airway status evaluation procedure is started, and a value ofPage 2 of 10 the respiration parameter is a value measured in one respiratory cycle or an average value of measured in multiple respiratory cycles). 
Khemani teaches an airway status evaluation procedure (paragraph 0136, a cuff leak test) wherein respiration parameters are collected when the cuff is held in an inflated state and also when the cuff is deflated state (paragraph 0136) during a ventilator breath (paragraph 0136, i.e. measured in one respiratory cycle). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Deutsch wherein the evaluation state refers to a state in which the cuff is maintained at a predetermined pressure before deflation and a state in which the cuff is completely deflated; the data processing unit collects values of the respiration parameters respectively in the two evaluation states from the respiration monitoring unit after the airway status evaluation procedure is started, and a value ofPage 2 of 10 the respiration parameter is a value measured in one respiratory cycle or an average value of measured in multiple respiratory cycles in order to determine if the cuff is leaking and verify severe laryngeal edema in patients undergoing long-term mechanical ventilation (Khemani - paragraph 0136)

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Rowbottom et al. (US 2013/0281885 A1), hereinafter Rowbottom.
Regarding Claim 9, Deutsch teaches: The apparatus of claim 1, wherein the apparatus further comprises a display unit connected to the data processing unit (page 9, lines 26-31), wherein the data processing unit further generates a graphic data and outputs the graphic data to the display unit (page 17 lines 13-32), wherein the graphic data is changed according to different evaluation results of the airway status (page 17, lines 15-20 displaying warning messages, i.e. changing display; page 41 lines 25-30; page 45 lines 29-22, display is continuously updating tracheal pressure). 
Deutsch does not mention displaying a visualized graph of a pharynx of the patient inserted by the tracheal tube and that the changed graphic data in the visualized graph include at leastPage 3 of 10 one of a cuff form, an airway form, and a position relationship between the cuff and the airway. 
Rowbottom teaches a visualized graph of a pharynx of the patient inserted by the tracheal tube and that the changed graphic data in the visualized graph include at leastPage 3 of 10 one of a cuff form, an airway form, and a position relationship between the cuff and the airway (figure 9, paragraph 0049-0053; the image on the left side of figure 9 depicts areas of the patients airway (i.e. pharynx) in a graphical manner, including the pressure the airway exerts (i.e. airway form) on the tracheal tube, as well as against the cuff (i.e. cuff form – element 72 shows pressure against the cuff); paragraph 0051 also notes that positional information can be depicted as well). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Deutsch to include displaying a visualized graph of a pharynx of the patient inserted by the tracheal tube and that the changed graphic data in the visualized graph include at leastPage 3 of 10 one of a cuff form, an airway form, and a position relationship between the cuff and the airway so that a user or clinician can visualize tracheal tube and cuff placement and quickly respond to dangerous movement or misplacement of tube/cuff without disturbing the patient (Rowbottom  - paragraph 0051-0053).
Regarding Claim 10, Deutsch in view of Rowbottom teaches: The apparatus of claim 9, wherein the data processing unit further changes the cuff form in the visualized graph according to the cuff inflation/deflation pressure during the evaluation (Rowbottom paragraph 0053 – pressure readings change during inflation/deflation, and would be depicted on the display).  
Regarding Claim 11, Deutsch in view of Rowbottom teaches: The apparatus of claim 9, wherein the data processing unit further displays, on the display unit, at least one of ventilation setting parameters representing the airway status evaluation, an evaluation criterion, a text information representing an airway status evaluation result, and a ventilation monitoring parameter, a ventilation waveform and a ventilation trend graph during the evaluation (page 17 lines 13-20; display warning messages; page 36, lines 15-32, display parameters related to cuff leak, occlusion, cuff pressure control etc.; page 41, display alert signal for cuff rupture, i.e. an airway status; page 61 lines 25-31, alert signal for occlusion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaner et al. (US 8371303 B2) – claim 1 and 10 – data displayed on an image that is recognizable as human anatomy, i.e. endotracheal tube in pharynx.
Lane et al. (US 20090275805 A1) – Claim 14, displaying tracheal tube, cuff and airway. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791